
	
		II
		109th CONGRESS
		2d Session
		S. 3019
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2006
			Mr. Reid (for
			 Mr. Rockefeller) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on phosphor-cool white
		  small particle calcium halophosphate phosphor activated by manganese and
		  antimony.
	
	
		1.Phosphor-cool white small
			 particle calcium halophosphate phosphor activated by manganese and
			 antimony
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.32.08Phosphor-cool white small particle calcium halophosphate
						phosphor activated by manganese and antimony inorganic products of a kind used
						as luminophores (CAS No. 75535–31–8) (provided for in subheading
						3206.50.00)FreeNo changeNo changeOn or before
						12/31/2009
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to articles
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
